Citation Nr: 0723488	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  96-47 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder.  

2.  Entitlement to service connection for sinus bradycardia.  

3.  Entitlement to an increased initial rating for right knee 
arthritis, evaluated as 10 percent disabling for the period 
from June 1, 1995, to May 15, 2003, and as 30 percent 
disabling for the period from May 16, 2003.  

4.  Entitlement to an initial rating in excess of 10 percent 
for bursitis of the right elbow.  

5.  Entitlement to an initial rating in excess of 10 percent 
for postoperative endochondroma with resection of the 7th, 
8th, and 9th ribs, chest tightness, and anesthesia of the left 
chest wall.  

6.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to May 
1995 and had two months of prior unverified active service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) and Insurance Center in 
Philadelphia, Pennsylvania.  In November 2005, the claim was 
remanded for additional evidentiary development, to include 
numerous VA examinations.  The examinations were completed, 
and the reports were added to the record.  

As to the veteran's service-connected right knee arthritis, 
the RO, in an October 2006 rating decision, in part, granted 
separate service connection for right knee instability and 
assigned a 10 percent rating, effective from June 1, 1995, 
the day following the veteran's discharge from active 
service.  Service connection for a right knee scar was also 
granted with an evaluation of 10 percent, effective from 
August 2006, as that date represented the first evidence of a 
tender scar.  The issue of entitlement to an initial rating 
in excess of 10 percent disabling for the period from June 1, 
1995, to May 15, 2003, and in excess of 30 percent disabling 
from May 16, 2003, for right knee arthritis remains on appeal 
and is addressed below.  

A supplemental statement of the case (SSOC) from October 2006 
also reflects that a separate 10 percent rating was granted 
for scarring associated with the veteran's rib condition.  
This grant is not reflected in the October 2006 rating 
decision, and there is no discussion as to whether this is a 
combined rating that is in addition to the 10 percent in 
effect for the veteran's rib condition pursuant to DC 5297 
which has been in effect from June 1, 1995.  (See the March 
2000 rating decision.)  Clarification is needed in this 
regard, and the issue is addressed in the REMAND portion of 
this decision.  The claims of entitlement to service 
connection for pulmonary disorder and for sinus bradycardia 
are also REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.  

In a February 2007 statement, to include submission of 
photographs of the veteran's toes, it appears that the 
veteran raised the issues of entitlement to service 
connection for diabetic ulcers of the feet.  He also raised 
the issue of entitlement to a total rating based on 
individual unemployability (TDIU).  These issues have not 
been properly developed or certified for appellate 
consideration.  These matters are referred to the RO for such 
further action as is deemed appropriate.  


FINDINGS OF FACT

1.  For the period from June 1, 1995, to May 15, 2003, the 
veteran's right knee arthritis was manifested by pain, with 
extension at 0 degrees in 1996 and 2000 but lacking 10 
degrees in 2001; flexion was to 115 degrees in 1996 and 2000 
and to 90 degrees in 2001.  

2.  In May 2003, the veteran underwent partial lateral 
meniscectomy and anterior synovectomy of the right knee.  

3.  For the period from May 15, 2003, internal derangement 
was noted in the right knee and service connection was 
recently established separately for this condition.  Range of 
motion includes flexion to 105 degrees with extension lacking 
20 degrees in July 2003 and in August 2006, motion was from 4 
degrees of extension to 130 degrees of flexion.  
4.  Bursitis of the right elbow is manifested by essentially 
full range of motion throughout the appeal period.  There are 
subjective complaints of periodic stiffness in the elbow 
joint, tingling in the ring and little fingers, and reports 
of recurrent dislocation.  

5.  Throughout the appeal period, the veteran has exhibited 
level I hearing acuity in each of his ears.  


CONCLUSIONS OF LAW

1.  The criteria have not been met for an initial disability 
rating higher than 10 percent for right knee arthritis for 
the period from June 1, 1995, to May 15, 2003, or a rating 
higher than 30 percent from May 16, 2003.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2006);38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 
5010, 5055-57, 5260, 5261 (2006).  

2.  The criteria for entitlement to an initial disability 
rating in excess of 10 percent for right elbow bursitis have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.40, 4.45, 4.71a, DCs 
5019, 5206-5207 (2006).  

3.  The criteria for entitlement to an initial compensable 
evaluation for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 4.85, DC 6100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and that the VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
provide any evidence in his possession pertaining to the 
claim.  

As per the remand request in November 2005, the RO provided 
the veteran with a VCAA letter in December 2005 which 
discussed the pertinent evidence, and the laws and 
regulations related to these claims.  This document 
essentially notified the veteran of the evidence needed to 
prevail on these claims.  Specifically, the letter gave 
notice of what evidence the veteran needed to submit and what 
evidence VA would try to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

As required by 38 U.S.C.A. § 5103(a), notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the rating decisions denying the claim was 
prior to the veteran receiving notice.  However, the Court 
recently held that even when notice is not provided prior to 
the initial unfavorable decision by the AOJ on the 
appellant's claim, this deficiency is not prejudicial to the 
appellant when subsequent VA actions "essentially cured the 
error in the timing of notice."  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  While the required notice was not 
provided to the veteran prior to the first AOJ adjudication 
of these claims, the subsequent VA letters corrected any 
procedural errors, and the content of the notices complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, any defect with respect to the timing of 
the notice requirement was non-prejudicial, and VA's duty to 
notify the veteran has been satisfied.

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, increased ratings 
for the claimed disabilities are being denied and neither 
ratings nor effective dates will be assigned.  As such, there 
is no prejudice to the veteran with respect to any notice 
deficiencies related to the rating or effective date.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159 (2006).  In the present case, the evidence includes 
service medical records, post service private and VA 
treatment records to include numerous specific examination 
reports, and statements by the veteran.  The Board finds that 
there are no additional medical records necessary to proceed 
to a decision in this case on the issues considered herein.

Numerous VA examinations have been conducted that address the 
etiology of the claimed conditions.  Under these 
circumstances, the duty to assist doctrine does not require 
that the veteran be afforded additional medical examinations.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues of service connection and for an increased 
rating is required to comply with the duty to assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 
38 C.F.R. Part 4 (2006).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2006).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 4.3.

The veteran has appealed the disability ratings initially 
signed, with the grant of service connection in 1995.  
Because he appealed the initial ratings as to the disorders 
on appeal, the Board must consider the applicability of 
staged ratings covering the time period in which his claims 
and appeals have been pending.  Fenderson v. West, 12 Vet. 
App. 119, 12-27 (1999).  




Right Knee Arthritis

VA General Counsel precedent opinion has held that a separate 
rating under DC 5010 for traumatic arthritis was permitted 
when a veteran who was rated under DC 5257 for other knee 
impairment (due to instability or subluxation) also 
demonstrated additional disability with evidence of traumatic 
arthritis and a limitation of motion.  See VAOPGCPREC 23-97 
(Jul. 1, 1997).  Separate ratings are also permissible for 
limitation of flexion and limitation of extension of the same 
joint.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  

(NOTE:  In this case, a separate rating was recently 
established for instability of the right knee, and a 10 
percent rating pursuant to DC 5257 was awarded.  Moreover, a 
right knee scar was assigned a separate 10 percent rating.  
Neither of these issues is currently in appeal status.  The 
only knee claim addressed in this decision is entitlement to 
an initial rating in excess of 10 percent for right knee 
arthritis from June 1, 1995, to May 15, 2003, and in excess 
of 30 percent disabling for the period from May 16, 2003.)  

DC 5010 applies to traumatic arthritis, and provides that a 
rating should be based on the limitation of motion codes of 
the affected parts as degenerative arthritis.  See 38 C.F.R. 
§ 4.71a, DC 5010.  Pursuant to DC 5003, arthritis established 
by x-ray findings, as in this case, will be rated based on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

The average normal range of motion of the knee is 0 to 140 
degrees.  38 C.F.R. § 4.71a, Plate II. DC 5260 provides the 
rating criteria for evaluation of knee disability based on 
limitation of flexion of the leg.  Limitation of flexion of 
either leg to 45 degrees warrants a 10 percent evaluation.  A 
20 percent evaluation requires that flexion be limited to 30 
degrees.  Flexion must be limited to 15 degrees for a 30 
percent evaluation.  38 C.F.R. Part 4, DC 5260.

DC 5261 provides the rating criteria for evaluation of knee 
disability based on limitation of extension of the leg.  
Limitation of extension of either leg to 10 degrees warrants 
a 10 percent evaluation.  A 20 percent evaluation requires 
that extension be limited to 15 degrees.  Extension must be 
limited to 20 degrees for a 30 percent evaluation.  When 
extension is limited to 30 degrees, a 40 percent evaluation 
is warranted.  Finally, when extension of the leg is limited 
to 15 degrees, a 50 percent disability evaluation must be 
assigned.  38 C.F.R. Part 4, DC 5261.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The service medical records reflect that the veteran 
sustained a left knee injury in 1985.  When examined by VA in 
August 1995, degenerative joint disease in the right knee was 
demonstrated.  Range of motion was from 0 degrees of 
extension to 135 degrees of flexion.  Strength was 5/5.  

Upon VA examination in June 1997, the veteran complained of 
increased pain in the knee an occasional instability.  He had 
given up running and had difficulty kneeling or squatting.  
Range of motion was from 0 to 115 degrees.  Strength was 
again recorded as 5/5.  

VA examination in October 1999 reflects complaints of a 
constant ache and periodic sharp pain in the right knee 
associated with constant stiffness.  The veteran also 
reported swelling in the knee cap area with increased 
physical activity.  He experienced periodic warmth in the 
right knee without any redness.  He also described occasional 
instability.  Exam of the right knee showed no edema, 
effusion, instability, or weakness.  There was no abnormal 
movement or guarding of movement.  There was no 
incoordination.  Range of motion was from 0 degrees to 60-65 
degrees of flexion.  Moderate degenerative arthritis of the 
right knee was diagnosed.  Additional VA examination in March 
2000 reflects range of motion in the right knee from 0 
degrees of extension to 130 degrees of flexion with moderate 
crepitus.  Patellar tap was negative, as were Lachman and 
anterior drawer testing.  There was minimal tenderness over 
the joint line, and there were no distal neurovascular 
problems.  

Additional VA records from 2000 and 2001 show moderately 
severe osteoarthritis of the right knee with crepitation.  He 
underwent right knee surgery in October 2001.  When 
orthopedically examined by VA in November 2001, there was 
redness or heat associated with the knee.  There was mild 
swelling and slight local tenderness.  Range of motion was 90 
degrees of flexion, lacking 10 degrees of extension.  The 
examiner indicated that there was no evidence of weakness of 
the medial and lateral collateral ligaments and McMurray test 
was negative.  

Subsequently dated records include a private magnetic 
resonance imaging (MRI) of the right knee from March 2003.  
This showed degenerative joint disease with narrowing and 
considerable degenerative change in the lateral compartment.  
There was slight subluxation of the knee with portions of the 
lateral femoral condyle being juxtaposed to the tibia.  There 
was loss of some patellar cartilage and extensive 
degenerative change.  Additional private records show that 
the veteran underwent right knee surgery (partial lateral 
meniscectomy and anterior synovectomy) in May 2003.  

VA orthopedically examined the veteran in July 2003.  At that 
time, it was noted that there was a history of a twisting 
injury to the right knee.  The veteran complained of constant 
knee pain and that it gave away twice in 2003.  His history 
included recent surgery.  He denied recurrent dislocation or 
subluxation.  Exam showed local tenderness with no heat, 
swelling, or redness.  X-ray showed marked degenerative 
changes.  Range of motion of the knee was to 105 degree of 
flexion, lacking 20 degrees of extension.  

The most recent orthopedic exam was conducted by VA in August 
2006.  The veteran complained of pain, weakness, stiffness, 
swelling, instability, giving way, and fatigability.  He said 
that his ambulation was significantly limited.  He sometimes 
wore a knee brace.  He described episodes of subluxation.  
When the veteran stood, the examiner noted that he had genu 
rectum.  He walked with a right antalgic gluteus medius gait.  
Examination of the right knee revealed moderate effusion and 
synovitis.  Motion was from 4 degrees of extension to 130 
degrees of flexion.  There was 3+ medial collateral laxity at 
30 degrees of flexion with a good end-point and some 
tenderness.  There was 1+ Lachman and anterior drawer.  X-
rays showed advanced arthritic changes of the right knee with 
obliteration of the medial joint space and significant 
patellofemoral arthritis.  Following repetitive use, there 
was no clinical evidence of additional loss of joint function 
due to weakness, pain, or fatigue.  

Analysis

From June 1, 1995, to May 15, 2003

Service connection was established upon rating decision in 
December 1995 for residuals of a right knee injury and the 
veteran was assigned a 10 percent rating under DC 5010 as of 
June 1, 1995, the date following his discharge.  Ultimately, 
he was assigned a temporary total rating (TTR) under the 
provisions of 4.30 for convalescence following knee surgery 
in 2001.  He continues to appeal for a rating higher than 10 
percent for the period from June 1, 1995, to May 15, 2003.  

For the period in question, there is no evidence that shows 
that the veteran has functional impairment which results in 
limitation of motion meeting the criteria for a 20 percent 
rating.  In this regard, even when considering pain, there is 
no evidence showing that the veteran has limitation of 
extension to 15 degrees and limitation of flexion to 30 
degrees.  See 38 C.F.R. §§ 4.40, 4.45, 4.71, DCs 5260, 5261; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, the currently 
assigned 10 percent rating is proper for the period from June 
1, 1995, to May 15, 2003.  

Assignment of separate ratings for limitation of flexion and 
limitation of extension of the right knee does not to apply 
to the veteran's case given that he did not demonstrate 
compensable limitation of flexion of the knee pursuant to DC 
5260 for the period in question based on a strict adherence 
to the limitation of motion criteria.  The assigned 10 
percent rating under DC 5010 recognizes that there is some 
limitation of right knee extension with pain under DC 5260.  
The Board does not interpret the General Counsel opinion as 
providing for separate ratings for noncompensable limitation 
of flexion with limitation of extension to 10 degrees at the 
most and believes that the 10 percent rating for limitation 
of motion with pain is all that is permitted under that 
regulatory provision.

The VA orthopedic consultations have noted instability of the 
right knee, and as noted, earlier, service connection is now 
in effect separately for that condition.  See VAOPGCPREC 23-
97, supra.  During the period in question, the veteran did 
not exhibit right knee ankylosis or impairment of the tibia 
or fibula which might warrant a rating in excess of 10 
percent pursuant to DCs 5256 and 5262, respectively.  Thus, 
these DCs do not result in a rating in excess of 10 percent 
for the period from June 5, 1995 through May 15, 2003.  

For these reasons, the preponderance of the evidence is 
against a rating in excess of 10 percent for the period from 
June 15, 1995, to May 15, 1003.  The benefit-of-the-doubt 
rule does not apply.  38 C.F.R. § 3.102; see also Schoolman 
v. West, 12 Vet. App. 307, 311 (1999).

From May 15, 2003

The record reflects that the veteran underwent additional 
knee surgery in 2003.  He was ultimately assigned a temporary 
total rating (TTR) under the provisions of 4.30 for 
convalescence following the surgery.  He continues to appeal 
for a rating higher than 30 percent, assigned effective from 
May 15, 2003.  

In this case, treatment records are available for the span of 
the appellate period.  The veteran has been consistently 
treated for pain in the right knee.  However, based on a 
review of the evidence, the Board finds that a rating in 
excess of 30 percent is not warranted under the appropriate 
DCs for the period from May 15, 2003.  As already noted, he 
is separately rated at 10 percent for his right knee 
instability pursuant to DC 5257.  

Range of motion testing includes flexion to 105 degrees with 
extension lacking 20 degrees in July 2003 and in August 2006, 
motion was from 4 degrees of extension to 130 degrees of 
flexion.  The limitation of extension in 2003 warrants a 30 
percent evaluation pursuant to DC 5261.  For an increased 
rating of 40 percent, extension would have to be limited to 
30 degrees.  At no time during the period in question is the 
veteran's knee extension limited to that severity.  Under DC 
5260, for limitation of flexion of the leg, the maximum 
rating is 30 percent.  Thus, an increased rating under that 
code is not applicable.  The Board also concludes that the 
disabling effects of knee pain do not meet or more nearly 
approximate the criteria for assignment of a higher rating, 
as current decreased range of motion is essentially full in 
regards to knee flexion, and this would not warrant even a 
compensable rating under DC 5260.  See 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59, DeLuca, supra.  

Moreover, the assigned 30 percent rating under DC 5010 
recognizes that there is some limitation of right knee 
extension with pain under DC 5260.  The Board does not 
interpret the General Counsel opinion as providing for 
separate ratings for noncompensable limitation of flexion 
with limitation of extension now to 20 degrees at the most 
and believes that the 30 percent rating for limitation of 
motion with pain is all that is permitted under that 
regulatory provision. 

It is also noted that during the period in question, the 
veteran did not exhibit right knee ankylosis or impairment of 
the tibia or fibula which might warrant a rating in excess of 
30 percent pursuant to DCs 5256 and 5262, respectively.  
Finally, the maximum rating for genu recurvatum (first noted 
in August 2006) under DC 5263 is 10 percent.  Thus, these DCs 
do not result in a rating in excess of 10 percent for the 
period from June 5, 1995 through May 15, 2003.  



Right Elbow Bursitis

When service connection was established for right elbow 
bursitis in a December 1995 rating decision, it was noted 
that the veteran's service medical records reflected 
treatment for a right elbow injury.  Post service VA 
examination in August 1995 showed early bursitis.  On exam, 
the elbow showed 140 degrees of forward flexion and 
extension, 0 to 80 degrees in forearm pronation, 0 to 85 
degrees in forearm supination and 5/5 grade of muscle 
strength.  

The RO evaluated the veteran's left elbow disability as 10 
percent disabling under 38 C.F.R. § 4.71a, DC 5019 for 
bursitis.  Diseases under DC 5019 will be evaluated based on 
limitation of motion of affected parts as arthritis.  DC 5003 
provides that degenerative arthritis, established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of involvement of 2 or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  See 38 
C.F.R. § 4.71a, DC 5003.

For the elbow, limitation of motion is rated under DC 5206 
(flexion of the forearm) and 5207 (extension of the forearm).  
Under DC 5206, major hand, a 10 percent evaluation is 
warranted for limitation of flexion to 100.  A 20 percent 
evaluation is warranted for limitation to 90 and 30 percent 
is warranted for limitation to 70 degrees.  A 50 percent 
evaluation is warranted for limitation of flexion to 45 
degrees.  Under DC 5207, major hand, a 10 percent evaluation 
is warranted for extension limited to 45 to 60 degrees.  A 20 
percent evaluation is warranted for limitation to 75 degrees 
and a 30 percent evaluation is for limitation to 90 degrees.  
A 40 percent evaluation is warranted for limitation of 
extension to 100 degrees and a 50 percent evaluation is 
warranted for limitation to 110 degrees.  38 C.F.R. § 4.71a, 
DCs 5206 and 5207.  Medical records demonstrate that the 
veteran is right-handed.  The average normal range of flexion 
of the elbow is 145 degrees.  38 C.F.R. § 4.71, Plate I.

The pertinent medical evidence of record, to include VA 
examination reports dated in August 1995, June 1997, October 
1999, November 2001, July 2003, and August 2006, demonstrated 
the greatest limitation of motion on flexion to be 130 
degrees, even when Deluca factors were considered.  The most 
recent examination in 2006 noted full range of motion of the 
elbow.  In addition, all the examination reports noted no 
limitation to extension, or limitation of pronation or 
supination of the forearm even when Deluca factors were 
considered.  As such, the medical evidence does not support a 
higher initial evaluation under DCs 5206 or 5207.  As for 
other DCs, there is no evidence of ankylosis of the left 
elbow to warrant an evaluation under DC 5205.

Bilateral Hearing Loss

The RO has evaluated the veteran's hearing loss as 
noncompensably (zero percent) disabling pursuant to 38 C.F.R. 
§ 4.85, DC 6100 (2006).  Hearing loss disability evaluations 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by controlled 
speech discrimination tests in conjunction with the average 
hearing threshold level, as measured by pure tone audiometry 
tests in the frequencies 1,000, 2,000, 3,000, and 4,000 
cycles per second.  The rating schedule establishes 11 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85 (2006).  The degree of disability 
resulting from service-connected defective hearing is 
mechanically determined by applying the numeric designations 
assigned to the rating schedule after audiometric evaluations 
are conducted. See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Results of the evaluations are analyzed using 
Tables VI, VIA and VII, identified in 38 C.F.R. § 4.85.

In cases of exceptional hearing loss, i.e. when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a) (2006).  
When the puretone threshold is 30 decibels or less at 1000 
hertz, and 70 decibels or more at 2000 hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results is the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) (2006).

According to these criteria and the evidence and reasoning 
noted below, the veteran's bilateral hearing loss disability 
picture does not more nearly approximate the criteria for a 
compensable evaluation under DC 6100.

On the authorized audiological evaluation in August 1995, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
50
55
LEFT
10
15
25
40
50

The four frequency average in the right ear was 41 decibels 
in the right ear and 33 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in the right ear and 96 percent in the left ear.  

On the authorized audiological evaluation in June 1997, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
25
35
55
55
LEFT
15
20
30
40
55

The four frequency average in the right ear was 42 decibels 
and 36 in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent, bilaterally.  



On the authorized audiological evaluation in October 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
40
55
LEFT
20
20
30
40
55

The four frequency average in the right ear was 36 decibels 
and 36 in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 100 
percent in the left ear.  

On the authorized audiological evaluation in November 2001, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
45
60
LEFT
10
15
25
40
50

The four frequency average in the right ear was 36 decibels 
and 33 in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent, bilaterally.  

On the authorized audiological evaluation in July 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
35
45
55
LEFT
15
15
35
50
60

The four frequency average in the right ear was 38 decibels 
and 40 in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 94 
percent in the left ear.  

Most recently, on authorized audiological evaluation in 
September 2006, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
40
65
70
LEFT
20
20
40
60
65

The four frequency average in the right ear was 49 decibels 
and 46 in the left ear.  Speech audiometry revealed speech 
recognition ability of 98 percent, bilaterally.  

The audiological examination reports reflect that the veteran 
has level I hearing acuity in each of his ears.  These 
numeric designations are derived by applying the puretone 
threshold averages for each ear and speech discrimination 
scores to Table VI.  With regard to both ears, the averages 
and scores for each exam summarized above combine to show 
level I hearing acuity.  Under 38 C.F.R. § 4.85, Table VII, 
DC 6100, these findings establish the veteran's entitlement 
to a noncompensable (zero percent) evaluation for bilateral 
hearing loss.

The rating schedule is designed to accommodate changes in 
condition.  Therefore, the veteran may be awarded a higher 
evaluation in the future should his hearing loss disability 
picture change.  See 38 C.F.R. § 4.1.  At present, however, 
the criteria for an initial compensable evaluation for 
hearing loss have not been met.  In reaching this decision, 
the Board considered the complete history of the disability 
at issue as well as the current clinical manifestations and 
the effect the disability has on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  The Board also 
considered the applicability of the benefit-of-the-doubt 
doctrine, but as there is not an approximate balance of 
positive and negative evidence of record, reasonable doubt 
could not be resolved in the veteran's favor.  Rather, as the 
preponderance of the evidence is against the veteran's claim 
for an initial compensable evaluation for bilateral hearing 
loss, that claim must be denied.

Extraschedular

For each of the conditions discussed above, the Board has 
considered the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have been 
considered, whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  However, the evidence does not suggest that any of 
the veteran's disabilities discussed above produces such an 
exceptional or unusual disability picture as to render 
impractical the applicability of the regular schedular 
standard and thereby warrant the assignment of an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1) (2006).  

This case does not present factors such as marked 
interference with employment or frequent periods of 
hospitalization.  VA and private examination records reveal 
that the veteran has often reported complaints associated 
with his knee, elbow and hearing, however, except for his 
right knee on several occasions in the past for which he was 
awarded TTRs, he has not been hospitalized for his service 
connected disabilities in recent years.  Due regard has been 
given to the veteran's reports of pain and tenderness.  The 
regulations require that the evaluation of a disability of 
the musculoskeletal system must take into account the 
functional loss due to pain of the damaged part of the system 
and due to arthritis. 38 C.F.R. Part 4, §§ 4.40 and 4.59 
(1996).  While degenerative changes and complaints of pain 
are shown to contribute to resistance to motion and to 
functional loss, no postural abnormalities or fixed 
deformities were noted on recent examination.  Neither the 
veteran's statements nor the medical records indicate that 
any of his service-connected conditions alone markedly 
interfere with his employment as to warrant the assignment of 
an extraschedular evaluation under  38 C.F.R. § 3.321(b)(1) 
(2006).  




ORDER

Entitlement to an increased initial rating for right knee 
arthritis, evaluated as 10 percent disabling for the period 
from June 1, 1995, to May 15, 2003, and as 30 percent 
disabling for the period from May 16, 2003, is denied.  

Entitlement to an initial rating in excess of 10 percent for 
bursitis of the right elbow is denied.  

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.  


REMAND

As to the issues of entitlement to service connection for a 
pulmonary disorder and sinus bradycardia and entitlement to 
an initial rating in excess of 10 percent for postoperative 
endochondroma with resection of the 7th, 8th, and 9th ribs, 
chest tightness, and anesthesia of the left chest wall, it is 
concluded that additional evidentiary development is 
necessary.  

Although additional remand and further delay in this case is 
unfortunate, in order to comply with the duty to assist the 
veteran, this case (as to these issues) must again must be 
remanded to the RO to ensure that adequate opinions regarding 
the medical questions on appeal are provided.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(c)(4) (2006).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

Review of the record reflects that the veteran has a long 
history of sinus bradycardia.  This condition was noted 
during service, as was a heart murmur and an aberrant heart 
beat.  Post service records have continued the diagnosis of 
sinus bradycardia (e.g., see the 2001 VA exam report).  Post 
service records also include diagnoses of high blood 
pressure, cardiac dysrhythmia, exercise induced ventricular 
tachycardia.  There are notations of normal echo and normal 
Holter, as well as normal thallium stress test in 2001.  Exam 
in 2006 shows that the heart was in sinus rhythm with no 
murmurs.  S1 and S2 were normal.  However, it still unclear 
as to whether the veteran has a disorder that is associated 
with sinus bradycardia with 1st degree AV block of service 
origin.  Discussion is necessary as to whether this 
condition, first noted during service with a continued 
diagnosis post service represents a medical condition with 
associated residuals for which service connection may be 
granted.  In other words, does the veteran continue to have 
sinus bradycardia with 1st degree AV block, and, if so, are 
there residuals, cardiac or otherwise which would demonstrate 
disability?  

Moreover, as to his claim for a pulmonary disorder, it must 
be clarified as to whether the results of pulmonary exam in 
2006 represent a pulmonary disorder.  While his PFT was 
apparently within normal limits, "there was moderate 
decrease in diffusing capacity."  Additional guidance from 
medical personnel is necessary to determine if this is a 
pulmonary disability (of any degree of severity).  And, if 
so, whether it is of service origin, or secondary to the 
veteran's rib condition.  

As to the issue of entitlement to an initial rating in excess 
of 10 percent for postoperative endochondroma with resection 
of the 7th, 8th, and 9th ribs, chest tightness, and anesthesia 
of the left chest wall, it is noted that in an October 2006 
SSOC a separate 10 percent rating was granted for the 
veteran's rib scarring associated with his service-connected 
disorder.  Discussion was not provided regarding applicable 
DCs regarding resection of ribs, for which a 10 percent 
rating has been in effect for many years.  Pursuant to DC 
5297-7804, a 10 percent rating is warranted for resection of 
two or more ribs without regeneration.  38 C.F.R. § 4.72, DC 
5297 (2006).  The RO should issue a SSOC that fully addresses 
the matter of how this disability is now rated.  It is 
unclear as to whether a combined rating is in effect, or if a 
separate rating should be established for the rib scarring.  
In light of the foregoing, the case is remanded to the RO for 
a SSOC that fully addresses the matter.  

The Court has held that when the medical evidence of record 
is insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Further, the Court 
has held that "a remand by this Court or the Board confers on 
the veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders.  We hold further that a 
remand by this Court or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to ensure compliance 
with the terms of the remand."  Stegall v. West, 11 Vet. App. 
268 (1998).  In view of the foregoing, the Board concludes 
that a remand is required to obtain clarifying medical 
evidence.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims of service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, and in light of this matter being 
remanded for additional development, the RO is instructed to 
provide proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded, and also 
include an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should return the claim to the 
examiner who performed the August 2006 
pulmonary examination (and/or also 
forwarded to a cardiologist as indicated) 
to obtain clarifying medical opinion(s) 
as to whether the veteran has sinus 
bradycardia with 1st degree AV block, 
and, if so, whether this represents a 
medical disorder or disability that is 
causally related to any incident or 
service.  Moreover, a clarifying medical 
opinion(s) is requested as to whether the 
veteran's moderate decrease in diffusing 
capacity as shown in 2006 represents a 
pulmonary disorder of service origin or 
secondary to a service-connected 
disability or is a variant of normal 
laboratory finding.  

3.  For each of these conditions, an 
opinion must be expressed as to whether 
it is at least as likely as not (50 
percent or greater likelihood) that the 
disorder: (a) was manifested in service; 
or, (b) or is etiologically related to or 
caused by any disease or injury incurred 
during the veteran's service, or, (c) 
secondary to any service-connected 
disorder.  

If that examiner is no longer affiliated 
with this facility, clarifying medical 
opinions should be obtained from another 
physician.  If additional examinations or 
testing is deemed necessary with respect 
to these claims, they should be 
conducted.  If the examiner is unable to 
provide any of the requested opinions 
without resorting to speculation, it 
should be so stated.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, must be set forth.  

4.  The RO should issue a SSOC that fully 
addresses the matter of entitlement to 
rating in excess of 10 percent for 
postoperative endochondroma with 
resection of the 7th, 8th, and 9th ribs, 
chest tightness, and anesthesia of the 
left chest wall.  The SSOC should 
outline, and reflect consideration of, 
all alternative criteria (DCs) for rating 
the disability, to include DCs 5597, as 
well as 7804.  

5.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand, and, if not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues of service 
connection for sinus bradycardia and a 
pulmonary disorder, and entitlement to 
rating in excess of 10 percent for 
postoperative endochondroma with 
resection of the 7th, 8th, and 9th ribs, 
chest tightness, and anesthesia of the 
left chest wall, in light of any 
additional evidence added to the records 
assembled for appellate review.  

In this case, the veteran must be provided a SSOC as 
requested above.  The SSOC should also include discussion of 
any additional appeal that remains denied.  The veteran must 
then be given an appropriate opportunity to respond.  
Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


